Citation Nr: 1703851	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-38 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2014.

3.  Entitlement to a disability rating in excess of 70 percent from February 27, 2014.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board remanded the Veteran's claims in July 2011.

Subsequent to the most recent Supplemental Statement of the Case issued in August 2014, additional documents were associated with the Veteran's claims file without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claims are being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD 

With respect to the Veteran's PTSD claim, remand is required to attempt to obtain identified relevant private treatment records.  Some records are of record from Dr. E.H., who is noted to have treated the Veteran psychiatrically since January 2007.  Records of record include a January 2007 New Patient Assessment and February 2007 and April 2007 treatment notes.  No other treatment notes are of record.  Letters from Dr. E.H. are of record dated in January 2007, August 2011 and September 2016.  Evidence of record indicated that the Veteran saw Dr. E.H. approximately monthly or every other month.  In this regard, the January 2007 letter from Dr. E.H. noted that the Veteran would be seen every 4-6 weeks for medication monitoring and psychotherapy, the August 2011 letter from Dr. E.H noted that the Veteran would be seen every four weeks for the same and the September 2016 letter from Dr. E.H. noted that the Veteran would be seen every 8 weeks for the same.  In addition, the February 2014 VA PTSD examination report also noted that the Veteran saw Dr. E.H. "just about monthly."

Of record is an October 2016 VA Form 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs (VA)).  On this form the Veteran identified Dr. E.H. and provided the requested information, to include noting treatment as being from June 2007 to the present.  This form noted in the instructions portion that a signed VA Form 21-4142 was also to be completed and attached to the form.  While an accompanying VA Form 21-4142 does not appear to be of record, it also does not appear that the Veteran was informed of this missing form or provided an opportunity to complete such.  Moreover, the Veteran's claim was recertified to the Board in November 2015, so it is unclear to what extent the AOJ considered the October 2016 VA Form 21-4142a.  The identified private treatment records would clearly be relevant to the Veteran's claim on appeal, in that they potentially include treatment notes for approximately 10 years of monthly, or every other month, psychiatric treatment.  Pursuant to VA's duty to assist to make "reasonable efforts to obtain relevant records not in the custody of a Federal department or agency," remand is required to attempt to obtain these relevant records.  See 38 C.F.R. § 3.159(c)(1) (2016).  

In addition, while on remand, the Veteran must be afforded a new VA examination to address the current severity of his PTSD.  This is necessary due to the possible increase in severity of his PTSD since the most recent VA examination.  In this regard, the February 2014 VA PTSD examination report noted a symptom of the Veteran's PTSD of difficulty in establishing and maintaining effective work and social relationships, whereas the September 2016 letter from Dr. E.H. referenced the Veteran as being "unable to sustain work relationships."  In light of the possible increase in severity, a new VA examination is warranted.

Also, while on remand, all outstanding VA treatment records must be obtained.  
Finally, the Veteran appears to obtain the majority of his medical care from non-VA sources.  In this regard, of record are a significant amount of records from a Federal facility, the Robinson Health Clinic at the Womack Army Medical Center.  Records were obtained from this facility that dated as recent as May 2015.  VA has an increased obligation in regarding to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant medical records, to include from the Robinson Health Clinic at the Womack Army Medical Center, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records. 

TDIU

In July 2011, the Board inferred a claim for entitlement to a TDIU (as part of an increased rating claim for PTSD) and remanded this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A remand directive instructed that the Veteran should be requested to complete and submit VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  A completed VA Form 21-8940 is not currently of record.  A note in VBMS from the AOJ, however, referenced a VA Form 21-8940 being received from the Veteran in December 2011 and a subsequent May 2012 note referenced that such form was missing.  A subsequent February 2014 VA PTSD examination report noted that the Veteran "currently works...writing proposals for a government contracting company.  Work is somewhat sporadic with his last work occurring in [December] 2013."  It was additionally noted that the Veteran "enjoys working and stated 'I need and want to work'.  [The Veteran] also stated, 'I am able to work' and indicated he was not seeking unemployability."  A more recent September 2016 letter from Dr. E.H. noted that the Veteran "has not worked for several years" and stated that "[b]ecause of this service connected PTSD, [the Veteran] is moderately compromised in his ability to sustain social relationships, and he is unable to sustain work relationships.  Therefore, I consider him permanently and totally disabled and unemployable."

Based on the current evidence, it is not clear whether a TDIU claim remains an ongoing issue.  In addition, a rating decision has not specifically addressed the TDIU claim.  In light of this uncertainty and the fact that a completed VA Form 21-8940 is not currently of record, though VA notes referenced that such was submitted to VA and is missing, the TDIU claim must be remanded for the Veteran to be provided with the opportunity to resubmit a VA Form 21-8940.  Also, as referenced above, the additional development to be conducted with respect to the Veteran's PTSD claim may also result in relevant evidence to the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-8940 and request that he supply the requisite information.  Subsequently conduct any further development of the Veteran's TDIU claim deemed necessary.

2.  Attempt to obtain private treatment records from Dr. E.H., as identified in an October 2016 VA Form 21-4142a.

The Veteran is advised that he "must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians."  See 38 C.F.R. § 3.159(c)(1)(i) (2016).

3.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in October 2016).

4.  Contact the Veteran and request that he either provides any outstanding relevant treatment records, to include from the Robinson Health Clinic at the Womack Army Medical Center, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

5.  Afford the Veteran an appropriate VA examination to determine the current severity of his PTSD.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




